Citation Nr: 1518029	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  09-48 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1958 to February 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the appeal for additional development in March 2011, including specifically so that the Veteran could be afforded adequate VA examinations to determine the nature and etiology of his claimed tinnitus and bilateral knee conditions.  

The Board denied the instant claims in January 2014.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded these claims back to the Board in December 2014 for additional adjudication consistent with the terms of the JMR.

Because this appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's claim for a bilateral knee condition, the JMR stated that the Board relied on an inadequate VA examination when it denied the claim.  Specifically, the June 2011 VA examiner in this case "opined that [the Veteran's] bilateral knee condition had a 'significant effect' on his usual occupation but inexplicably thought that the left knee was normal after noting multiple symptoms, which are routinely considered when adjudicating a compensable level for such a disability."  Furthermore, the examiner based his opinion that it was less likely than not that the bilateral knee condition was the result of parachuting jumps in service on the lack of a left knee diagnosis, opining instead that the fact that the Veteran did not have a currently diagnosed degenerative changes of the left knee supported the conclusion that the diagnosed right knee degenerative joint disease (DJD) was related to post-service causes, because in-service trauma from parachute jumps would have caused symmetrical degenerative change in both knees.  See June 2011 VA Joints Examination Report.  

The parties to the JMR agreed that "the [June 2011] examiner did not provide sufficient medical support and rationale for such a conclusion."  Additionally, the JMR further stated that "the Board erred in not fully considering the information concerning degenerative changes in the Veteran's left knee submitted in 2013."  See April 2013 Private Radiology Report from N.P., M.D. (reflecting the presence of mild chronic degenerative changes of the left knee); see also March 2013 Private Chiropractic Treatment Note from R.D. (opining that the Veteran's current right knee disorder is "more likely than not a result of his service duty in the U.S. Air Force").  Therefore, reexamination is warranted for an adequate opinion addressing this evidence.  

The Board further notes that, in a May 2013 statement, the Veteran adduced an alternate etiology for his claimed left knee condition, asserting that, if not directly attributable to his active service, he left knee disability was "secondary to [his] long-standing overpronation of [his] right knee."  See May 2013 VA Form 21-4138, Statement in Support of Claim.  Accordingly, because reexamination is warranted, if the examiner finds the right knee to be related to his active service, this contention should be addressed.

As concerning his claimed tinnitus, the JMR found that the June 2011 VA audiological examination and opinion was an inadequate foundation upon which the Board's January 2014 denial was based.  Specifically, the JMR stated that the June 2011 VA audiologist failed to adequately address "the three elements of the Board's prior remand order, where the examination was to (1) determine whether any diagnosed hearing loss and/or tinnitus could be attributed to the Veteran's experiences in service as a paratrooper or as a military band member; (2) to consider the Veteran's assertions in making that determination; and (3) reconcile any new findings with the findings of the 2009 examination report."  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

In this regard, although the June 2011 VA audiologist found that the Veteran's bilateral hearing loss was at least as likely as not related to his active service, she opined that the tinnitus was less likely than not related to his reported in-service acoustic trauma.  The examiner based this opinion on the length of time between his separation and the reported onset of his tinnitus "several years ago," as well as on his history of post-service noise exposure.  See June 2011 VA Audiological Examination Report.  Furthermore, the examiner found that his tinnitus was not a symptom of his bilateral hearing loss, stating instead that "it is at least as likely as not that tinnitus is a symptom associated with another medical condition."  However, no further explanation for this finding was provided.  Accordingly, because the June 2011 VA audiologist failed sufficiently support her findings with adequate medical rationale, another VA examination is warranted, addressing the pertinent evidence of record.

Finally, as the case is being remanded, the Veteran should be given another opportunity to identify any records of private medical treatment that he would like to submit or have VA obtain, especially since it appears that he has undergone private medical treatment for his claimed knee conditions.  His VA treatment records, dated since July 2013, should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claims.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the VBMS virtual file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since July 2013.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his claimed bilateral knee disability.  All indicated tests and studies are to be performed.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

After reviewing the file, eliciting a full medical history from the Veteran, conducting an examination of the Veteran, and performing any clinically indicated diagnostic testing, the examiner should diagnose and describe in detail all current right and left knee disorders found to be present.  

As to each knee disorder identified on examination or diagnosed during the pendency of this claim (i.e. mild to moderate right knee osteoarthritis, mild left knee degenerative changes), the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the any current right and/or left knee condition had its clinical onset during active service or is related to any in-service disease, event, or injury.  

Additionally, if it is determined that the Veteran has a right knee disorder that is related to active service, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current disorders of the left knee were either (a) caused by, or (b) aggravated by each identified right knee disability.  

In rendering these opinions, the examiner must consider and address, where necessary, the following:

*  Service treatment records reflecting that the Veteran was treated for injuries following a parachute jump in 1959;

*  VA treatment records showing a history of left foot fracture in July 1998 with status post pin insertion; a right tibia plateau fracture in 1984; a right total knee replacement in November 2008; and April 2008 x-ray studies that revealed mild to moderate osteoarthritis and a possible loose body in the right knee;

*  July 1989 private medical records, showing a history of a knee injury from a fall, and subsequent open reduction for right tibial plateau fracture;  

*  April 2013 private radiology records reflecting the presence of mild chronic degenerative changes of the left knee;

*  March 2013 private chiropractic treatment notes showing the treating provider's opinion that the Veteran's current right knee disorder is "more likely than not a result of his service duty in the U.S. Air Force."

For the purpose of rendering these opinions, the examiner(s) should accept as true the Veteran's contentions concerning the in-service origin of his knee symptomatology and that he has had continuing symptoms since that time.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed tinnitus.  All indicated tests and studies are to be performed.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

After reviewing the file, eliciting a full medical history from the Veteran, conducting an examination of the Veteran, and performing any clinically indicated diagnostic testing, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus had its clinical onset during active service or is related to any in-service disease, event, or injury, including specifically military noise exposure. 

Additionally, if a direct relationship to service is not found, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus was either (a) caused by, or (b) aggravated by his service-connected bilateral hearing loss disability.   

In rendering these opinions, the examiner must consider and address, where necessary, the following:

*  The January 2009 VA Audiological Examination Report diagnosing tinnitus; reflecting that the Veteran reported military noise exposure to rifle fire, aircraft engine noise, rocket launches, and music from playing in the band; noting that "the veteran could have sustained some minor changes in hearing in the higher frequencies while on active duty"; and stating that "[i]ndividuals that are exposed to high levels of noise will typically report tinnitus";

*  The June 2011 VA Audiological Examination Report finding that the Veteran's bilateral hearing loss was at least as likely as not related to his active service, but opining that the tinnitus was less likely than not related to his reported in-service acoustic trauma.

For the purpose of rendering these opinions, the examiner(s) should accept as true the Veteran's contentions concerning his in-service exposure to traumatic noise as a military band member and paratrooper.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

5. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report or opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.
 
6.  Finally, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




